W. O. MURRAY, Chief Justice.
This is an appeal by the Texas Liquor Control Board from a judgment of the District Court of Nueces County, Texas, setting aside and holding for naught an order by appellant cancelling “Beer Retail License No. 115158,” issued to Alice D. R. Chrisman, appellee herein.
We have not been 'favored with a brief for appellee and therefore accept the statements contained in appellant’s brief as correct.
The only question to be here considered is whether there was substantial evidence to reasonably support the action of appellant in cancelling appellee’s “Beer Retail License.” Jones v. Marsh, 148 Tex. 362, 224 S.W.2d 198, affirming Court of Civil Appeals’ opinion, 223 S.W.2d 29.
The testimony of two policemen of the City of Corpus Christi stated that appellee was drunk at her place of business on April 1, 1952, and that she was sitting in a booth with three other persons and all were drunk. This evidence was substantial evidence supporting the action of appellant in cancelling appellee’s “Beer Retail License.” Todd Shipbuilding Corp. v. Texas Employment Commission, Tex.Civ. App., 245 S.W.2d 371; Corder v. Delgado, Tex.Civ.App., 234 S.W.2d 268.
The judgment is reversed and judgment here rendered upholding the order of the Texas Liquor Control Board cancelling ap-pellee’s “Beer Retail License, No. 115158.”